Citation Nr: 1810441	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 30 percent from June 7, 2010 to August 27, 2014, and entitlement to a rating in excess of 50 percent thereafter for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for obesity, to include as secondary to PTSD.

3. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to PTSD and obesity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1980 to July 1984. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Portland, Oregon.
 
In July 2017, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.

In accordance with Rice v. Shinseki, entitlement to TDIU has been raised by the record, and is listed as an issue on the title page. Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Board is cognizant that the RO denied a claim for TDIU in the July 2011 rating decision on appeal, and the Veteran did not specifically appeal that denial. Nevertheless, as TDIU is part of an increased rating claim when raised by the record, and as the Veteran's PTSD increased rating claim remains on appeal, the issue of entitlement to TDIU is also on appeal.





FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been shown.

2. The Veteran's obesity developed as a result of his service-connected PTSD.

3. Obesity is not a disability for VA compensation purposes.

4. The Veteran's OSA resulted from his obesity.

5.  The Veteran was gainfully employed until January 17, 2014.  Since then, his PTSD has precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

1. From June 7, 2010 on, the criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C. § 1110, 1131, 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for service connection for obesity have not been met. 38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017); VAOPGCPREC 1-2017.

3. The criteria for service connection for OSA, to include as secondary to PTSD, have been met. 38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

4.  The criteria for a TDIU have been met since January 17, 2014. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating for PTSD to include a TDIU

Legal Framework

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability rating to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given rating by demonstrating the particular symptoms associated with that percentage disability, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Evidence

The Veteran's PTSD is currently rated as 50 percent disabling. He contends that his PTSD warrants a rating in excess of 30 percent from June 7, 2010 to August 27, 2014, and a rating in excess of 50 percent thereafter. The Board finds that the Veteran's PTSD warrants a rating of 70 percent for the duration of the period on appeal, that is, from June 7, 2010 on.

The Veteran has been afforded two PTSD VA examinations during the period on appeal. At a January 2011 examination, the Veteran reported suicidal ideation, as well as anxiety, depression, chronic insomnia, flashbacks and nightmares, mild memory impairment, and hypervigilance. He reported that he had difficulty being around people, and that he had no close relationships with anyone other than his father. He reported that he had been unemployed for the past nineteen months. He reported no hallucinations or compulsive behavior. The examiner recorded that the Veteran displayed normal orientation, hygiene, appearance, behavior, affect, mood, speech, and concentration. The examiner opined that the Veteran was capable of working part time in a situation that allowed little interaction with the public. 

In March 2011, the Veteran reported to the Social Security Administration (SSA) that he experienced suicidal ideation, impaired concentration, and irritability.

In July 2012, the Veteran was hospitalized for chest, neck, and left arm pain after he suffered a panic attack triggered when his neighbors fired shots at a dog hiding under his porch. The Veteran reported that the sound of the shots caused him to experience vivid flashbacks to combat, suspiciousness, hypervigilance, chest, neck, and left arm pain, and trouble breathing. He reported that he was kept awake by nightmares for weeks after the incident, and that he was unable to leave his house, even to take out the garbage.

In June 2014, the Veteran submitted a statement reporting memory impairment, trouble understanding speech, auditory hallucinations, and suicidal ideation. He reported that he had no friends or family connections, and that he could not work because he could not be around people. He reported a feeling of apathy about not being able to work, and that his psychiatric medication made him fatigued. 

At an August 2014 VA examination, the Veteran reported constant depression, anxiety, suspiciousness, chronic sleep impairment, inability to establish and maintain effective relationships, obsessive combat-related thoughts, compulsive overeating, nightmares once or twice a month, flashbacks once or twice every few weeks, trouble concentrating, emotional distance from others, and fatigue. He also reported suicidal ideation, although he denied any current thoughts of self-harm. He reported that he showered every few days; that he no longer hunted or fished, but only watched TV; that he occasionally talked with friends; that he shopped once weekly; that his obesity caused him difficulty dressing and bathing; and that he sometimes forgot his medication.

At a July 2017 hearing, the Veteran testified that he experienced auditory hallucinations of a woman and her child who he had seen shot in Beirut, and for whose deaths he felt responsible. He testified that he had experienced suicidal ideation from June 2010 to the present. He testified that he had no close relationships with anyone other than his father. He testified that he experienced chronic sleep impairment, difficulty completing household chores, and an inability to concentrate on anything for longer than around twenty minutes. He testified that he did not maintain good hygiene, and that his dogs did not mind. He testified that he had held a job as a licensed practical nurse (LPN) at a nursing home, and that he was let go because he was forgetting patients. He also suggested that he might have become vocally upset on occasion. He testified that after this position he worked as a tax preparer, and that he was let go when he made a mistake that cost a client $30,000. He also testified that he had brought a firearm into the office. He testified that he brought the gun in because after his experience as an unarmed peace-keeper in Beirut in 1983, he never wanted someone to tell him he couldn't protect himself again, and that he found security in firearms.

Analysis

The Board finds that throughout the entire appeal period the evidence reflects a disability picture consistent with occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances such as work; and inability to establish and maintain effective relationships. The Veteran exhibited most of these symptoms for most of the period on appeal, and many of them for its entirety. For instance, the Veteran testified at his hearing that he had experienced suicidal ideation since June 2010. He also reported suicidal ideation at his January 2011 examination, as well as depression, memory impairment, and a total lack of close relationships with anyone other than his father. According to his hearing testimony, at this time he had already been let go from one job following difficulties getting along with people and trouble completing his assigned tasks due to memory lapses. On at least one occasion in 2012, the Veteran experienced a prolonged period of anxiety during which he was unable to leave his house. Furthermore, beginning in 2014, the Veteran reported auditory hallucinations, constant depression, compulsive overeating, and neglect of personal appearance and hygiene. The Board finds that, taken together, these symptoms represent occupational and social impairment with deficiencies in most areas.  Therefore, the Veteran's disability picture warrants a rating of 70 percent disability for the entire period on appeal, from June 7, 2010 on.

Although the Veteran's symptoms gradually grew more severe during the course of the appeal period, the Board nevertheless finds that at no point have they reflected a disability picture consistent with total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, one's own name, or one's occupation. Although the Veteran does experience auditory hallucinations, suicidal ideation, trouble performing household chores, and trouble maintaining personal hygiene, the Board finds that these symptoms do not rise to the level of total occupational and social impairment, given that the Veteran overall maintains an adequate level of functioning. For example, he reports having some friends with whom he talks or visits socially; he is able to prepare food for himself; he is able to drive and use public transportation; and complete household chores. Additionally, on each VA examination, his thought processes have been determined to be logical and coherent, and he denied experiencing psychotic ideation.  Based upon the foregoing, the Board cannot conclude that the Veteran is totally impaired both socially and occupationally, such that a rating in excess of 70 percent is warranted.

TDIU

Finally, the Court of Appeals for Veterans' Claims (CAVC) has held that a total rating for compensation based on individual unemployability (TDIU) is a part of a claim for an increased evaluation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Board finds that the Veteran's hearing testimony that he was let go from his previous two jobs for issues related to his PTSD symptoms, and that his inability to concentrate prevents him from maintaining employment in the future constitutes evidence of unemployability, and therefore a claim for a TDIU has been raised by the increased-rating issue on appeal.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a). The Veteran has met the percentage requirement in this case, given that a 70 percent disability rating is granted herein for the period from June 7, 2010 on. 

The remaining question, then, is whether the Veteran's PTSD precludes him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has some college education, and held a license in practical nursing until he let it lapse after being let go from his job at a nursing home. He was last employed as a tax preparer, before which he was unemployed for around two and a half years; before that he was employed as an LPN at a nursing home; and before that in various health-care positions, for three years as a bio-terrorism coordinator, and for ten years on a farm.

At the January 2011 VA examination, the Veteran reported that he was fired from his job as a bio-terrorism coordinator for whistleblowing on his employer for misappropriating federal funding. However, for most other positions the Veteran held, he has reported being fired for reasons related to his PTSD symptoms. At the August 2014 examination, the Veteran reported that he was fired from a position at a hospital after an incident that transpired when another employee insulted his mother, who was a patient there at the time. He reported that before being fired, he had not got along with the RN's at the hospital, and frequently argued with them about the instructions they gave. At his July 2017 hearing, the Veteran reported that he was fired from his position at a nursing home because his PTSD was causing him to confuse medications and to forget patients. He testified that this incident almost caused him to lose his practical nursing license. The Veteran also testified that a similar lapse led to him losing his job as a tax preparer. According to a letter submitted in support of his claim by the tax office that employed him, he worked there for two years beginning January 17, 2012. The Veteran testified that he was let go in 2014 when his PTSD caused him to make a mistake that cost a client $30,000. According to the letter from his employer, the Veteran was let go after he brought a gun into the office and his supervisor worried that her staff was in danger. As mentioned above, the Veteran testified that he brought the gun in because after his experience in Beirut, he never wanted someone to tell him he couldn't protect himself again, and that he found security in firearms. The Board finds that his bringing the gun into work was also caused by his PTSD.

In short, the Veteran has a history of difficulty or inability to maintain employment for reasons related to his PTSD symptoms. Specifically, he frequently has difficulty working with people, and he has been let go twice for mistakes related to memory or other mental impairment. Furthermore, the Veteran has remained unemployed since he was let go from his position as a tax preparer in 2014. He testified at his hearing that he didn't think he would be able to hold down a job in the future if he got one, because his PTSD prevents him from concentrating on anything for longer than about twenty minutes. 

The only evidence weighing against the claim for a TDIU is the opinion of the examiner in the January 2011 examination, that "[the Veteran] is capable of working part time . . . in a situation that allows little interaction with the public," and that "[h]is intellectual and emotional abilities would allow him to perform these activities with little to no impairment on physical and sedentary activities." However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Furthermore, this opinion dates from before the Veteran became unemployed in 2014.

Therefore, the Board finds that the preponderance of the evidence weighs in favor of the finding that the Veteran is incapable of performing the physical and mental acts required to be employed, and entitlement to a TDIU is warranted from January 17, 2014 on, the approximate date of the Veteran's last employment.

II. Service Connection for Obesity and OSA

Legal Framework

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).
Generally, in order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 
In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that 1) a current disability exists, and 2) the current disability was either 
a) caused by or b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Obesity

The Veteran contends that his obesity is secondary to PTSD. Although service connection for PTSD has been granted, the law prevents the Board from considering the Veteran's claim for service connection for obesity itself. VA's Office of General Counsel (OGC) has held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis. VAOPGCPREC 1-2017. The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department. 38 U.S.C. § 7104(c). Consequently, the Veteran's claim of service connection for obesity must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

OSA

The Veteran claims that his OSA is secondary to his obesity, which is caused by his PTSD. As noted above, the Veteran's obesity cannot be service connected as a matter of law. However, although VA OGC has held that obesity is not a disease for VA purposes, the same opinion also held that a claim for secondary service connection may rest on obesity as an intermediary between the claimed secondary disability and the service-connected primary disability. VAOPGCPREC 1-2017.

The Veteran has current diagnoses for both obesity and OSA. In a June 2010 medical record, a VA doctor stated that the Veteran's obesity and OSA "are likely related to his PTSD by temporal association." The doctor opined that after the Veteran's separation from service, obesity was not immediately recognized as a symptom of his PTSD. However, he observed that the Veteran "recalls the stress associated with his combat tour and found himself eating to cope which is common with depression."

On the other hand, in a February 2011 VA examination, the examiner opined that the Veteran's OSA was less likely than not caused by his PTSD. The examiner reasoned that although obesity is a risk factor for OSA, the Veteran was subject to various other risk factors as well, such as impaired glucose tolerance, nasal congestion, and a strong family history of OSA.

At the July 2017 hearing, the Veteran testified that he eats to cope with his PTSD symptoms, and because it makes him happy. He testified that some of his other PTSD symptoms, such as memory impairment and inability to concentrate, prevent him from cooking healthy food. He also testified that his weight has increased as his PTSD has worsened.

In sum, one medical opinion states that the Veteran's PTSD caused his obesity, which gave rise to his OSA. The other opinion states that it is more likely than not that his OSA was caused by one of his other risk factors, rather than his obesity. However, this opinion is silent as to whether his PTSD caused his obesity. Because the June 2010 medical note addresses the etiology of both the Veteran's obesity and his OSA, whereas the February 2011 examination only addresses the etiology of his OSA, the Board finds that the June 2010 opinion is more complete, and therefore more probative than the February 2011 opinion, and so entitled to greater evidentiary weight. Therefore, the Board finds that the preponderance of the evidence weighs in favor of the finding that the Veteran's PTSD caused his obesity, which gave rise to his OSA. Consequently, service connection for OSA, as secondary to PTSD, is warranted.

							(CONTINUED ON NEXT PAGE)







ORDER

From June 7, 2010 on, a rating of 70 percent for PTSD is granted.

A TDIU is granted, effective January 17, 2014.

Service connection for obesity is denied.

Service connection for obstructive sleep apnea is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


